           Case 1:20-cv-01157-PB Document 6 Filed 01/07/21 Page 1 of 16




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW HAMPSHIRE

Cole Jenkins,                        )
       Plaintiff,                    )
                                     )       Case No. 1:20-cv-01157-PB
v.                                   )
                                     )
Bit Fry Games Studios, Inc.,         )
        Defendant.                   )

                            PLAINTIFF COLE JENKINS’
                     OBJECTION TO DEFENDANT’S PRE-ANSWER
                              MOTION TO DISMISS

       NOW COMES the plaintiff, Cole Jenkins, by and through counsel Sherman Law, PLLC

and Objects to defendant’s pre-answer motion to dismiss and states as follows:

I.     SUMMARY OF ARGUMENT

       Disposition of claims based on a pre-answer motion to dismiss that relies on extrinsic

evidence is not warranted. The well-plead facts establish the defendant made binding promises

to induce Cole Jenkins, a California resident, to quit his job and move across the country. He

accepted and relocated. He worked hard. The defendant quickly gave him additional job

responsibilities. It promised promotions and raises. But the defendant did not deliver on what it

originally promised or these new inducements.

       Then, at a time when the defendant was processing one of Mr. Jenkins’ promotions, he

submitted a written HR complaint. One of his supervisors had suggested this action. Within

days, the defendant terminated his employment. It provided no explanation. In addition to being

retaliated against, Mr. Jenkins never received what the defendant originally or subsequently

promised to him—wages, bonuses, stock options, and promotions.

       The defendant’s motion to dismiss all of Mr. Jenkins’ claims should be denied. The

parties should proceed with discovery.
            Case 1:20-cv-01157-PB Document 6 Filed 01/07/21 Page 2 of 16




II.      RELEVANT FACTS:

         Mr. Jenkins’ Complaint includes sixty (60) short declarative factual statements. All are

incorporated into this Objection. Attempting to respond succinctly, however, to defendant’s

motion they are summarized as follows:

         The defendant identified through a letter captioned “Offer of Employment”1 the terms

and conditions of a job it offered to Mr. Jenkins. See Complaint, ¶ 5.

         This stated that his “2. Compensation” included a base salary that was “subject to

adjustment any time.” (See Exhibit 1 attached to Defendant’s Memorandum of Law in Support).

It included a discretionary bonus based on his “individual performance” and “the Company’s

achievement of certain milestones.” Id. It included that it “will be recommended that you be

granted an incentive stock option . . . for 15,000 shares of Company’s non-voting common

stock.” Id.

         Each of these was a promise the defendant made to Mr. Jenkins. Each remained a “term

and condition” of his employment that, as alleged in the Complaint, the defendant failed to

honor.

         Shortly after Mr. Jenkins joined the defendant, he began performing additional

responsibilities. See Complaint, ¶¶18-24. Reflecting this, the defendant identified him to

investors as serving these additional roles. Id. He demanded a salary increase. Id. The

defendant authorized it. Id. But did not pay it. Id. When Mr. Jenkins objected, the defendant



1
    It is acknowledged that this offer letter is referenced in Mr. Jenkins’ Complaint. Complaint, ¶¶ 5-9. So are
several other documents and communications that are relevant to what happened.
   As argued herein, it is within the Court’s discretion whether to consider extrinsic documents at this stage of the
proceeding. Newman v. Lehman Bros. Holdings Inc., 901 F.3d 19, 25 (1st Cir. 2018). It is Mr. Jenkins position that
the meaning of some terms with the offer letter and how they apply can only be fully and fairly addressed at a later
stage (i.e., summary judgment) of this proceeding. Specifically, if the Court incorporates this document, it must
consider and incorporate all of the others. Doing any of this now, however, when the parties have not yet conducted
any discovery is not warranted.


                                                          2
          Case 1:20-cv-01157-PB Document 6 Filed 01/07/21 Page 3 of 16




promised that it would make him “whole” by making the raise retroactive. Id. It did not. Id.

       As to the bonuses, Mr. Jenkins performance was exemplary as evidenced by his

promotions and raises. See Complaint, ¶¶ 13, 16, 18, 20, 22, and 25. Although the Company

met “certain milestones” regarding each of the projects identified in the attachment to Mr.

Jenkins’ Offer letter, the defendant did not pay some bonuses at all and only paid parts of others.

See Complaint, ¶¶ 13-15; Defendant’s Exhibit 1, Exhibit A – which is list of projects and

“milestones”. Mr. Jenkins’ claims allege, therefore, that although this is identified as a

“discretionary bonus” the defendant did not exercise its discretion in good faith. Id.

       Mr. Jenkins never received the 15,000 shares of stock. See Complaint, ¶¶ 17, 92-93,

105-106. It is alleged that this happened because the defendant never “recommended” it to its

Board. Id. at ¶¶ 92-93, 105-106. Again, it failed to exercise its discretion in good faith.

       The Offer also identified that Mr. Jenkins was an “at-will” employee. Exhibit 1 to

Defendant’s Memorandum, page 2, § 3.

       The Complaint repeatedly identifies the retaliation to which Mr. Jenkins was subjected.

This happened because he insisted on being paid the wages, bonuses, and stock he was promised

and because he clearly expressed disapproval to a co-employee who talked about potential

sexual abuse of minors. See Complaint, ¶¶ 17, 20, 26-42. After the latter, the co-employee, who

was close friends with the CEO, refused to respond to software and hardware requests making it

more difficult for Mr. Jenkins to do his job. Id. at ¶¶ 44-46. He changed the Company’s access

to personal communications of employees without notifying them of this change. Id. at ¶¶ 47-

52. On the occasion that led to an HR report—he was physically threatening and violent. Id. at

¶¶ 31-36. When Mr. Jenkins reported these things, particularly the violence, to a supervisor, he

was directed to put his HR complaint in writing. Id. at ¶¶ 26-28. He did and was terminated




                                                 3
               Case 1:20-cv-01157-PB Document 6 Filed 01/07/21 Page 4 of 16




within days without explanation—and without receiving the salary, bonuses, and stock. Id. at ¶¶

30, 53.

          Mr. Jenkins alleges five claims for relief: (I) Wrongful termination, (II) Wage Violation

(NH RSA 275 and FLSA), (III) Retaliation (NH RSA 275 and FLSA), (IV) Breach of Contract,

and (V) Breach of the Covenant of Good Faith and Fair Dealing.

          He filed suit in Rockingham County Superior Court on November 2, 2020. The

defendant removed it to this Court on December 3, 2020.

          The defendant has now filed a pre-answer motion to dismiss largely based on its

interpretation of a document outside the four corners of the Complaint. This is Mr. Jenkins’

objection.

III.      STANDARD OF REVIEW

          A.      All Facts Considered In Mr. Jenkins’ Favor

          To withstand a motion to dismiss under Rule 12(b)(6), the plaintiff’s complaint must

include factual allegations sufficient to “state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)). Under

this standard, the plaintiff must plead “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. A claim is

facially plausible if it pleads “factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged. The plausibility standard is not

akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant

has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations omitted).




                                                    4
            Case 1:20-cv-01157-PB Document 6 Filed 01/07/21 Page 5 of 16




       In evaluating the pleadings, the Court may excise any conclusory statements from the

complaint and must credit as true all non-conclusory factual allegations and reasonable

inferences drawn from those allegations. Ocasio-Hernández v. Fortuño-Burset, 640 F.3d 1, 12

(1st Cir. 2011). It “may also consider ‘facts subject to judicial notice, implications from

documents incorporated into the complaint, and concessions in the complainant’s response to the

motion to dismiss.’” Breiding v. Eversource Energy, 939 F.3d 47, 49 (1st Cir. 2019) (quoting

Arturet-Vélez v. R.J. Reynolds Tobacco Co., 429 F.3d 10, 13 n.2 (1st Cir. 2005)).

       B.      It is Within The Court’s Discretion to Consider Documents Outside the
               Complaint

       Consideration of documents “not attached to the complaint or expressly incorporated by

it” is normally forbidden in the context of a motion to dismiss. Flores v. OneWest Bank, F.S.B.,

886 F.3d 160, 167 (1st Cir. 2018). The First Circuit Court of Appeals has recognized, however,

“narrow exceptions for documents the authenticity of which are not disputed by the parties; for

official public records; for documents central to plaintiffs’ claim; or for documents sufficiently

referred to in the complaint.” Id. (quoting Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993). In

Newman v. Lehman Bros. Holdings Inc., 901 F.3d 19, 25 (1st Cir. 2018), the First Circuit

recognized that the Court is not required to consider external documents referred to in the

Complaint, but it may exercise its discretion to do so.

IV.    LEGAL ARGUMENT

       A.      Mr. Jenkins Has Alleged A Viable Tort Claim for Wrongful Termination
               Claim in Count I

       To maintain a successful wrongful discharge claim under New Hampshire law, a plaintiff

must prove both “that the discharge was ‘motivated by bad faith, retaliation, or malice’” and

“that the plaintiff was discharged ‘for performing an act that public policy would encourage or




                                                 5
           Case 1:20-cv-01157-PB Document 6 Filed 01/07/21 Page 6 of 16




for refusing to do something that public policy would condemn.’” Leeds v. BAE Sys., Inc., 165

N.H. 376, 379 (2013)(quoting Karch v. BayBank FSB, 147 N.H. 525, 536 (2002)). Whether an

employee’s acts or refusals to act further a public policy interest ordinarily is a question of fact

for the jury to resolve. Id.

        Here, Mr. Jenkins has alleged facts sufficient to establish both elements of this claim.

Regarding bad faith, the facts and reasonable inferences therefrom establish that after accepting

the position and moving across the country, Mr. Jenkins performed extremely well in his job. He

received additional job responsibilities, was promised raises, and the defendant identified him to

investors as serving in positions with the Company that were steps above his actual title. Despite

this, the defendant failed to pay him raises, bonuses earned, and the stock he was promised.

When he continued to complain and then made an HR report detailing the conduct of a co-

employee, he was terminated with no identified reason. From these facts, bad faith is more than

a reasonable inference.

        Moreover, regarding bad faith or retaliation the temporal proximity between Mr. Jenkins

making a report to HR and the termination of his employment—only four days and at a time

when the Company was processing his promotion—is sufficient to allow a reasonable jury to

infer bad faith and retaliation. See Harrington v. Aggregate Indus. Northeast Region, Inc., 668

F.3d 25, 32 (1st Cir. 2012)(recognizing that “a reasonable factfinder could focus on the close

temporal proximity between” the plaintiff’s protected activity and his termination and infer

retaliation).

        Public policy for purposes of a wrongful termination claim “includes a wide range of

societal goals including safety and public welfare, protection of an at-will employee’s promised

compensation, and good faith reporting of reasonably perceived improper activity.” Dr. Luchy




                                                  6
          Case 1:20-cv-01157-PB Document 6 Filed 01/07/21 Page 7 of 16




Hidalgo-Semlek v. Hansa Medical, Inc., Dkt. No. 1:19-cv-00436-JL (D.N.H. October 20, 2020),

citing Sheeler v. Select Energy & NEChoice, LLC, No. 03- cv-59-JD, 2003 WL 21735496, at *8

(D.N.H. Jul. 28, 2003). “[T]he public policy violated by a wrongful discharge ‘can be based on

statutory or nonstatutory policy’” at the state or federal level. Id. citing Karch v. BayBank FSB,

147 N.H. 525, 537 (2002) (quoting Cilley v. N.H. Ball Bearings, Inc., 128 N.H. 401, 406

(1986)). And the “multifaceted balancing process” articulated in Cloutier “does not impose

absolute requirements” or require a source that “clearly expresses the policy in question.” Id.

citing Grivois v. Wentworth-Douglass Hosp., No. 12-cv-161-JL, 2014 WL 309354, at *7

(D.N.H. Jan. 28, 2014) (quotations omitted). In fact, a plaintiff need not even show a “strong

and clear public policy,” Cloutier, 121 N.H. at 922, and when the public policy question reaches

the jury, their finding “need not be supported by case or statutory law.” Id. citing MacDonald v.

Tandy Corp., 796 F. Supp. 623, 626–27 (D.N.H. 1992), aff’d, 983 F.2d 1046 (1st Cir. 1993).

       Here, Mr. Jenkins has identified multiple instances in which he engaged in conduct that a

jury could reasonably conclude public policy promotes including: (a) making a report to people

responsible for human resource functions at Bit Fry in which he identified conduct by a manager

that was physically violent and potentially invaded employee privacy, (b) expressing disapproval

to his superior about sexual comments the superior made, (c) requesting to be paid bonuses

identified in his compensation package given his job performance (promotions) and the company

meeting the “milestones”, (d) requesting to be paid stock options identified in his compensation

package, (e) requesting to be paid a promised retroactive pay increase, and (f) identifying to the

company attorney information by a co-employee that he reasonably believed evidenced potential

criminal conduct. Complaint, ¶ 64.

       It is clear that public policy promotes employees from advising supervisors when the




                                                 7
            Case 1:20-cv-01157-PB Document 6 Filed 01/07/21 Page 8 of 16




conduct of co-employees endangers the safety of others. See Dr. Luchy Hidalgo-Semlek, supra,

citing Grivois v. Wentworth-Douglass Hosp., No. 12-cv-161-JL, 2014 WL 309354, at * 9

(D.N.H. Jan. 28, 2014)(noting that “Grivois’ wrongful discharge claim is not that public policy

encouraged her to disagree with her supervisors’ decisions, but that public policy encouraged her

to inform her supervisors of her concerns that those decisions endangered the safety of others.”)

       Likewise, the demand for payment of compensation owed is something public policy

promotes. As this Court previously identified in Fraize v. Fair Isaac Corp., Dkt. No. 17-cv-231-

PB (D.N.H., October 30, 2017), New Hampshire’s Wage Act makes it a crime for an employer

to withhold wages that are due to an employee. See N.H. Rev. Stat. § 275:43. Although it is not

entirely clear whether the bonuses at issue constitute “wages” under this state statute, there is at a

minimum a dispute of fact about whether they were owed. As in Fraize, it is now a question for

the “for the jury to decide,” whether an employee demanding payment of bonuses identified in

an offer letter is something that public promotes.

       The Court should deny defendant’s motion as to Mr. Jenkins’ Count I.

       B.      Mr. Jenkins Has Alleged Viable Contract Claims

               1.      Facts Construed As True Establish Breach of Contract (Count IV)

       It is well recognized that promises between an employer and employee, especially those

involving matters such as salary and benefits, are contractual in nature. As the New Hampshire

Supreme Court noted in Panto v. Moore Business Forms, Inc., 130 N.H. 730, 735 (N.H. 1988),

“[b]ecause compensation and fringe benefits are usual incidents of this contractually governed

economic relationship, it is generally true that a statement on these subjects by the party who

pays the compensation can be viewed objectively, see McConnell v. Lamontagne, 82 N.H. 423,

425 (1926), as meant to be a subject of binding agreement.”




                                                  8
          Case 1:20-cv-01157-PB Document 6 Filed 01/07/21 Page 9 of 16




       The Court recognized the same in Butler v. Walker Power, Inc., 137 N.H. 432, 436 (N.H.

1993). It added that the “usual incidents” of a “contractual relationship” such as compensation

and benefits are contractually binding “regardless of whether an employment relationship is at-

will or tenured.” Butler, 137 N.H. at 436.

       How an employee may accept promises made is equally clear. In addition to so stating,

“continued service by an employee who is free to leave his job at any time may be seen as

consideration for an employer’s offer to modify employment terms favorably to the employee.”

Panto, 130 N.H. at 736 citing Gilman v. County of Cheshire, 126 N.H. 445, 449 (1985). Put

more succinctly, “the employee’s continuation on the job is the very act by which he accepts the

offer.” Panto, 130 N.H. at 736 citing Duldulao v. St. Mary of Nazareth Hospital Center, 115

Ill.2d 482, 490, 106 Ill. Dec. 8, 12, 505 N.E.2d 314, 318 (1987).

       Panto also reinforces that both oral promises and written promises are contractually

enforceable. The only difference is that offers made in writing provide “a further measure of

support from the clarity of the provisions” and allows disputes regarding “claims of breach to be

resolved readily, see Sawin v. Carr, 114 N.H. 462, 465 (1974); Restatement (Second) of

Contracts § 33(2), and to enable a reasonably certain computation of damages, see Whitehouse v.

Rytman, 122 N.H. 777, 780 (1982); Restatement (Second) of Contracts, supra § 352.” Panto,

130 N.H. at 735-36; see also International Business Machines Corp. v. Khoury, -- N.H. --, 177

A.3d 724 (N.H. 2017)(recognizing enforceability of promises regarding wage/commission

payments in the employer-employee context).

       Here, Mr. Jenkins’ breach of contract claim is specific. It does not derive generally from

the termination of his employment. Instead, it is based on the promises the defendant made and

that Mr. Jenkins accepted regarding his compensation, benefits, and job positions. Some of these




                                                9
          Case 1:20-cv-01157-PB Document 6 Filed 01/07/21 Page 10 of 16




promises were within his offer letter including that he would be paid bonuses based on two

identified predicates: his job performance and the defendant meeting certain milestones. As

alleged in the Complaint, his job performance was exemplary as evidenced by the defendant

identifying to investors that it was employing him in a higher position than his actual title and by

defendant promising him (a) raises and (b) promotions. It also is alleged that the defendant met

the performance “milestones”.

       In its motion, the defendant argues that the promise to pay a bonus is not enforceable

because the offer letter uses the word “discretionary.” This analysis, though, is incorrect. The

adjective “discretionary” arguably allowed the defendant to incorporate other factors when

deciding about the bonus, but it still had a contractual duty to Mr. Jenkins regarding it. It is now

a question of fact that needs to be resolved in discovery whether the defendant exercised the

discretion it reserved in good faith – or whether it simply failed to exercise this discretion at all

in favor of simply breaching this contractual duty for no legitimate reason.

       The defendant’s argument also is inconsistent with principles of fairness and justice. It is

solely based on a document outside the scope of the Complaint. The defendant offers its

interpretation what the words of the document mean asking the Court to render a dispositive

ruling. But this is at a time when the parties have not engaged in any discovery. This is relevant

because the defendant’s argument that the offer letter is not contractual necessarily means that

Court would not and should not be constrained by the four corners of the offer letter when

interpreting it. It can, therefore, consider other documents that shed light on the meaning of the

terms within it. In short, it is evident by the defendant’s own argument that this claim is not ripe

for dismissal.




                                                  10
          Case 1:20-cv-01157-PB Document 6 Filed 01/07/21 Page 11 of 16




       Regarding the “retroactive pay increase based on promotion and assignment of additional

job responsibilities” (Complaint, ¶ 91), the facts alleged in the Complaint (¶¶ 13-25, 53-60)

establish the following: (a) Mr. Jenkins was assigned job responsibilities beyond his title; (b) he

performed them with distinction ; (c) the defendant identified him to investors as performing

these additional roles; (d) Mr. Jenkins asked to be promoted to the position that the defendant

identified he was already doing; (e) the defendant agreed; (f) Mr. Jenkins also asked a raise

commensurate with the title; (g) the defendant agreed; (h) Mr. Jenkins accepted these promises

by the defendant and remained employed; (i) the defendant delayed in implementing the

changes; (j) when the raise was finally implemented in December 2019, Mr. Jenkins demanded

that it be retroactive; (k) the defendant agreed; (l) Mr. Jenkins again accepted this promise by

remaining employed; (m) the defendant, however, then terminated his employment without

paying him the increase it promised to make retroactive. These and the reasonable inferences

therefrom, all construed as true, are sufficient to establish that there were promises, acceptance,

continued employment by Mr. Jenkins, and failure by the defendant to honor its promises

sufficient to constitute breach of its contractually-obligated promises.

       Similarly, regarding the stock the offer letter promised that the defendant “would

recommend to the Board of Directors that Mr. Jenkins be granted” 15,000 shares. It is alleged

that the defendant breached this promise by never making this recommendation. This allegation

must be construed as true. It is a fact that will be the subject of discovery. This breach of a

promise clearly made in the offer letter is not something that now can be resolved.

       The Court should deny defendant’s motion as to Count IV.




                                                 11
           Case 1:20-cv-01157-PB Document 6 Filed 01/07/21 Page 12 of 16




                  2.       Facts Construed as True and Reasonable Inferences Therefrom
                           Establish Claim for Breach of Covenant of Good Faith and Fair
                           Dealing (Count V)

         The First Circuit, interpreting Massachusetts law, has recognized a claim for breach of

the covenant of good faith and fair dealing when an employer fails to pay compensation and

benefits promised to an employee. Suzuki v. Abiomed, Inc., 943 F.3d 555 (1st Cir. 2019). The

same analysis employed there, applies here.

         New Hampshire, like Massachusetts, recognizes that “[i]n every agreement, there is an

implied covenant that the parties will act in good faith and fairly with one another.” Skinny

Pancake-Hanover, LLC v. Crotix, --- N.H. ---, 214 A.3d 166, 173 (N.H. 2019), citing Livingston

v. 18 Mile Point Drive, 158 N.H. 619, 624 (2009). New Hampshire does not merely have “one

rule of implied good-faith duty.” Skinny Pancake-Hanover, LLC, 214 at 173. It has “a series of

doctrines, each of which serves different functions.” Id. These doctrines fall into three

categories: “(1) contract formation; (2) termination of at-will employment agreements; and (3)

limitation of discretion in contractual performance.” Id.

         This Count V is a claim under the third category focusing upon the defendant’s bad faith

specifically in failing to pay the compensation, bonuses, and stock it promised to Mr. Jenkins.2

Under this category, “an agreement that appears by word or silence to invest one party with a

degree of discretion in performance sufficient to deprive another party of a substantial proportion

of the agreement's value, the parties intent to be bound by an enforceable contract raises an

implied obligation of good faith to observe reasonable limits in exercising that discretion,

consistent with the parties purpose or purposes in contracting." Centronics Corporation, 132

N.H. 133, 143-44 (1989). While the third category is comparatively narrow, its broader function


2
  This is a separate and distinct claim from Mr. Jenkins’ Count I which focuses more broadly on the totality of
treatment Mr. Jenkins received when employed that ended with defendant’s termination of his employment.


                                                         12
          Case 1:20-cv-01157-PB Document 6 Filed 01/07/21 Page 13 of 16




is to prohibit behavior inconsistent with the parties’ agreed-upon common purpose and justified

expectations, as well as “with common standards of decency, fairness, and reasonableness.”

Livingston v. 18 Mile Point Drive, Ltd., 158 N.H. 619 (2009), citing Richard v. Good Luck

Trailer Court, 157 N.H. 65 (2008).

       As identified previously, the meaning of the terms within the offer letter and the promises

made to Mr. Jenkins have not yet been the subject of discovery. This Court should not dismiss

this claim based solely upon a document extrinsic to the Complaint based on the defendant’s

unilateral interpretation of it. There are additional facts and additional documents that are

relevant to the meaning of this offer letter and the oral communications between the parties

regarding the additional compensation to be paid and promotions granted to Mr. Jenkins. So,

before the Court addresses this Count, the parties should proceed with discovery and present any

and all evidence regarding the meaning of the terms within the offer letter and by oral

communication so that the Court can fully and fairly assess whether the defendant exercised the

“discretion” it purportedly reserved regarding the compensation in good faith.

       C.      Mr. Jenkins Has Alleged A Viable State Wage Violation Claim (Count II)

       In Demers Agency v. Widney, 155 N.H. 658 (2007) the New Hampshire Supreme Court

addressed whether a bonus to a salaried employee that was not paid could constitute “wages” for

purposes of New Hampshire’s wage statute. The Court identified that the definition of “wages”

in New Hampshire includes “compensation . . . for labor or services rendered by an employee,

whether the amount is determined on a time, task, piece, commission, or other basis of

calculation.” RSA 275:42, III (1999). In rejecting the defendant’s argument that a bonus was

not wages, the Court explained that the “absence of the word ‘bonus’ from the list of benefits in

RSA 275:42, III does not mean that a bonus cannot be wages; the statute does not purport to




                                                 13
            Case 1:20-cv-01157-PB Document 6 Filed 01/07/21 Page 14 of 16




define the term “wages,” but, instead, simply specifies the circumstance, i.e., “when due,” under

which certain benefits are to be treated as wages.” Demers, 155 N.H. at 662. The Court then

determined that the trial court correctly ruled that the unpaid bonus qualified as wages pursuant

to New Hampshire’s Wage statute because the “bonus [was] part of an agreed-upon

compensation package and the employee ha[d] performed all of the duties necessary to trigger

the employer’s obligation to pay the bonus.” Id.; see also Ives v. Manchester Subaru, Inc., 126

N.H. 796, 800 (1985) (holding that agreed-upon profit sharing “fall[s] within [RSA 275:42, III's]

reference to compensation calculated on some ‘other basis’” notwithstanding that the profit-

sharing agreement “did not provide a stated date or certain time for payment of the share”);

Galloway v. Chicago-Soft, 142 N.H. 752, 756-57 (1998) (holding, in case involving contract

interpretation, that a former employee was entitled to commissions on sales closed before his

termination date, notwithstanding that his employer did not receive payment for those sales until

after termination date).

          The same holding is warranted here. The defendant acknowledges in its Memorandum

that there were “two criteria that had to be satisfied” for the bonus. (Memorandum, page 9).

Based on the facts as pleaded, these criteria were met. Mr. Jenkins’ job performance was

exemplary. The “company milestones” were achieved.

          The use of the word “discretionary” in the Offer letter, is not defined. It is now being

interpreted by the defendant without affording Mr. Jenkins the opportunity to conduct discovery

regarding how the parties defined it. By itself, it is not dispositive regarding a claim challenging

the defendant’s failure to pay what it promised, Mr. Jenkins accepted, and what Mr. Jenkins

earned.




                                                   14
            Case 1:20-cv-01157-PB Document 6 Filed 01/07/21 Page 15 of 16




       D.       Withdrawal of Separately Alleged Retaliation Claim (Count III)

       Mr. Jenkins withdraws Count III which is a separately pleaded claim for retaliation while

continuing to allege that retaliation as an aspect of Count I.

       E.       Withdrawal of Claim Under FLSA

       Mr. Jenkins withdraws the aspect of Counts II alleging and arising under the FLSA.

       WHEREFORE, Mr. Jenkins requests an Order:

       A.       Denying the Motion to Dismiss;

       B.       Scheduling this matter for a hearing;

       C.       Granting Mr. Jenkins leave to amend to the extent the Court identifies additional

facts necessary to establish any claim alleged;

       D.       If the Court considers extrinsic evidence, granting Mr. Jenkins sufficient time to

address the issues raised in defendant’s motion as if it were a Motion for Summary Judgment so

that he can submit admissible evidence to rebut and/or counter what defendant has presented;

and

       E.       Granting such other and further relief as the Court deems just and equitable.

                                               Respectfully submitted,

                                               COLE JENKINS

                                               By and through his attorneys,
Date: 1/7/2021
                                               /s/ John P. Sherman
                                               John P. Sherman #12536
                                               Sherman Law, PLLC
                                               111 Bow Street, Unit #2
                                               Portsmouth, NH 03801
                                               (603) 570-4837
                                               jsherman@johnshermanlaw.com




                                                  15
         Case 1:20-cv-01157-PB Document 6 Filed 01/07/21 Page 16 of 16




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has this day been forwarded via the Court’s
Electronic Case Filing System to counsel of record.


                                             /s/ John P. Sherman




                                               16
